CAPOTOSTO, J.
Alienation of affection. Verdict for the defendant. Plaintiff moves for a new trial, claiming that the verdict is against the evidence.
The plaintiff succeeded in raising a mere doubt as to the propriety of conduct between the defendant and Mrs. Roggermoser if one were inclined to *20be suspicious. The testimony does not warrant a verdict for the plaintiff. A mother of eight children, ranging in age from 20 to 6 years, should not be condemned upon conjecture, especially when the father is proven indolent, intemperate and inconsiderate. The jury’s verdict is just.
Plaintiff’s attorney: Howard K. Simmons.
Defendant’s attorneys: Messrs. Gilmartin & Toole.
Motion for new trial denied.